Exhibit 99.1 MODEL N ANNOUNCES FIRST QUARTER OF FISCAL YEAR 2 Redwood City, CA – Model N, Inc., (NYSE: MODN), the leading provider of cloud-based Revenue Management solutions to life science, technology and manufacturing companies, today announced financial results for the first quarter, which ended December 31, 2016. “We are very pleased with our results for the first quarter, which demonstrated improved execution across the business, including the highest recurring revenue in the company’s history.With the acquisition of Revitas, completed on January 5, 2017, we are now an even stronger revenue management partner for the Life Sciences industry, at a time when this industry is at a critical inflection point. We have also strengthened our management team across global sales and alliances, technical support, professional services and engineering to deliver increasing value to our customers.We have taken steps to realize cost efficiencies and accelerate our path to profitability and cash flow generation and are well positioned in fiscal 2017 to improve the company’s performance,” said Zack Rinat, Executive Chairman and Chief Executive Officer of Model N. First Quarter 2017 Financial Highlights: • Total Revenues: Total revenues were $28.1 million, compared to $24.5 million for the first quarter of fiscal 2016. • Gross Profit: Gross profit was $14.2 million, compared to $12.1 million for the first quarter of fiscal 2016.Gross margins were 51%, compared to 49% for the first quarter of fiscal 2016.Non-GAAP gross profit was $15.0 million, compared to $12.7 million for the first quarter of fiscal 2016.Non-GAAP gross margins were 53%, compared to 52% for the first quarter of fiscal 2016. • Loss from operations: GAAP loss from operations was $(7.7) million, compared to a loss from operations of $(7.7) million for the first quarter of fiscal 2016.Non-GAAP loss from operations was $(4.2) million, compared to a Non-GAAP loss from operations of $(4.4) million for the first quarter of fiscal 2016. • Net loss: GAAP net loss was $(7.6) million, compared to net loss of $(7.8) million for the first quarter of fiscal 2016. GAAP diluted net loss per share attributed to common stockholders was $(0.27) based upon weighted average shares outstanding of 28.0 million, as compared to net loss per share of $(0.29) for the first quarter of fiscal 2016 based upon weighted average shares outstanding of 26.8 million. • Non-GAAP net loss: Non-GAAP net loss was $(4.1) million, as compared to Non-GAAP net loss of $(4.4) million for the first quarter of fiscal 2016. Non-GAAP net loss per share was $(0.15) based upon weighted average shares outstanding of 28.0 million, as compared to Non-GAAP net loss per share of $(0.16) for the first quarter of fiscal 2016 based upon weighted average shares outstanding of 26.8 million. • Adjusted EBITDA: Adjusted EBITDA was $(3.5) million, compared to $(3.2) million for the first quarter of fiscal 2016. Use of Non-GAAP Financial Measures A reconciliation of GAAP to non-GAAP financial measures has been provided in the financial tables included in this press release. Guidance: As of February 6, 2017, we are providing guidance for the second quarter of fiscal 2017 and the full fiscal year ending September 30, 2017. Second Quarter Fiscal 2017 Guidance: • Total revenues are expected to be in the range from $33.5 million to $34.0 million, • Non-GAAP loss from operations is expected to be in the range of ($6.5) million to ($6.0) million, • Non-GAAP net loss per share is expected to be in the range of ($0.28) to ($0.26) based upon weighted average shares outstanding of 28.4 million shares. Fiscal Year 2017 Guidance: • Total revenues are expected to be in the range from $130.0 million to $134.0 million, • Non-GAAP loss from operations is expected to be in the range of ($16.0) million to ($15.0) million, • Non-GAAP net loss per share is expected to be in the range of ($0.69) to ($0.66) based upon weighted average shares outstanding of 28.7 million shares. • We expect our ending cash balance at September 30, 2017 to be between $50.0 million and $52.0 million. Quarterly Results Conference Call Model N will host a conference call today at 2:00 PM Pacific Time (5:00 PM Eastern Time) to review the company’s financial results for the first quarter, which ended December 31, 2016. To access the call, please dial (877) 407-4018 in the U.S. or (201) 689-8471 internationally.Passcode is 13653220.A live webcast of the conference will be accessible from Model N’s website at: http://investor.modeln.com. Following the completion of the call, a recording will be available for one year for replay at: http://investor.modeln.com and a telephone replay will be available through 11:59 p.m. ET on February 13, 2017 by dialing (844) 512-2921 in the U.S. or (412) 317-6671 internationally with recording access code 13653220. About Model N Model N is the leader in revenue management solutions. Driving mission critical business processes such as configure, price and quote (CPQ), contract and rebate management, business intelligence, and regulatory compliance, Model N solutions transform the revenue lifecycle from a series of disjointed operations into a strategic end-to-end process. With deep industry expertise, Model N supports the complex business needs of the world’s leading brands in life sciences, technology and manufacturing across more than 120 countries, including Johnson & Johnson, AstraZeneca, Boston Scientific, Novartis, Microchip Technology and Fairchild. For more information, visit www.modeln.com Model N® is the registered trademark of Model N, Inc. Any other company names mentioned are the property of their respective owners and are mentioned for identification purposes only. Forward-Looking Statements This press release contains forward-looking statements including, among other things, statements regarding Model N’s second quarter and full year fiscal year 2017 revenue and other financial results as well as outlook for fiscal year 2017. The words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect,” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are subject to risks, uncertainties, and assumptions. If the risks materialize or assumptions prove incorrect, actual results could differ materially from the results implied by these forward-looking statements. Risks include, but are not limited to: (i) delays in closing customer contracts; (ii) our ability to improve and sustain our sales execution; (iii) the timing of new orders and the associated revenue recognition; (iv) adverse changes in general economic or market conditions; (v) delays or reductions in information technology spending and resulting variability in customer orders from quarter to quarter; (vi) competitive factors, including but not limited to pricing pressures, industry consolidation, entry of new competitors and new applications and marketing initiatives by our competitors; (vii) our ability to manage our growth effectively; and (viii) acceptance of our applications and services by customers; (ix) success of new products; (x) the risk that the strategic initiatives that we may pursue will not result in significant future revenues; and (xi) our ability to retain customers. Further information on risks that could affect Model N’s results is included in our filings with the Securities and Exchange Commission (“SEC”), including our most recent quarterly report on Form 10-Q and our annual report on Form 10-K for the fiscal year ended September 30, 2016, and any current reports on Form 8-K that we may file from time to time. Should any of these risks or uncertainties materialize, actual results could differ materially from expectations. Model N assumes no obligation to, and does not currently intend to, update any such forward-looking statements after the date of this release. Non-GAAP Financial Measures We have provided in this release financial information that has not been prepared in accordance with accounting standards generally accepted in the United States of America (“GAAP”). We use these non-GAAP financial measures internally in analyzing our financial results and believe they are useful to investors, as a supplement to GAAP measures, in evaluating our ongoing operational performance. We believe that the use of these non-GAAP financial measures provides an additional tool for investors to use in evaluating ongoing operating results and trends and in comparing our financial results with other companies in our industry, many of which present similar non-GAAP financial measures to investors. Non-GAAP financial measures should not be considered in isolation from, or as a substitute for, financial information prepared in accordance with GAAP. Investors are encouraged to review the reconciliation of these non-GAAP financial measures to their most directly comparable GAAP financial measures below. A reconciliation of our non-GAAP financial measures to their most directly comparable GAAP measures has been provided in the financial statement tables included below in this press release. Our reported results include certain non-GAAP financial measures, including non-GAAP gross profit, non-GAAP loss from operations, non-GAAP net loss, non-GAAP net (loss) income per share, and adjusted EBITDA. Non-GAAP gross profit excludes stock-based compensation expense, acquisition & integration related expenses and amortization of intangible assets. Non-GAAP loss from operations and non-GAAP net loss exclude stock-based compensation expense, amortization of intangible assets, certain legal expenses and acquisition & integration related expenses as they are often excluded by other companies to help investors understand the operational performance of their business and, in the case of stock-based compensation, can be difficult to predict. In addition, stock-based compensation expense varies from period to period and company to company due to such things as differing valuation methodologies and changes in stock price.Adjusted EBITDA is defined as net loss, adjusted depreciation and amortization, stock-based compensation expense, certain legal expenses, acquisition & integration related expenses, interest income and other (income) expenses, net, and provision for income taxes.Reconciliation tables are provided in this press release. Investor Relations Contact:
